Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

After further analysis of the references of record, the indicated allowability of claims 9, 11, 12, 13, 15 and 17 is withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elboth et al (‘004) when taken in view of Siliqi et al (‘005).
	Elboth et al discloses (see Fig. 4) a marine seismic data acquisition system including a streamer spread (304) including plural streamers (306), a set of front sources (308A, 308B) configured to generate seismic waves, where the set of the front sources is towed in front of the streamer spread, along an inline direction X, and a first set of towed top sources (322A, 322B, 322C) towed directly above or below the streamer spread.
	The difference between claim 9 and Elboth et al is the claim specifies that the first set of top sources is towed “parallel with an inline offset relative to a second set of top sources”.
	Fig. 9 of Siliqi et al shows a streamer spread (930) with front sources (910, 915), streamers (930) and a first (920) and second (925) set of towed top sources directly above the streamer spread.  As noted in paragraph 0040, the source arrangements at different cross-line distances enable binning the seismic data in smaller interleaved bins.
	Therefore, in view of Siliqi et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Elboth et al’s system by additionally towing a second set of top sources with an inline offset relative to the first set of top sources so as to enable binning the seismic data in smaller interleaved bins.  Claim 9 is so rejected.
	Per claims 11 and 15, see Fig. 4 of Elboth et al in view of Fig. 9 of Siliqi et al.
	Per claim 12, Elboth et al shows (Fig. 4) a first source vessel towing a first set of top sources and Fig. 9 of Siliqi et al suggests a second set of top sources being towed.

6.	Claim(s) 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elboth et al (‘004) when taken in view of Siliqi et al (‘005) as applied to claim 9 above, and further in view of Jeffryes et al (‘401).
 	Per claims 13 and 17, Jeffryes et al teaches that it is well-known to utilize high frequency (10-100 Hz) and low frequency (2-12 Hz) seismic sources in marine seismic surveying such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Elboth et al by using low frequency front sources and higher frequency top sources. 

Allowable Subject Matter
7.	Claims 1-8 and 18-20 are allowed.

8.	Claims 10, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl